Citation Nr: 0610195	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-34 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran does not have a chronic neck disability; and 
no such disability has been linked to disease or injury in 
service.

2.  In December 1987, the Board denied service connection for 
a heart disorder and a back disability.  

3.  Since the December 1987 decision denying service 
connection for a heart disorder and a back disability, the 
additional evidence, not previously considered, is cumulative 
and does not raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  The additional evidence received since the December 1987 
Board decision is not new and material; thus, the 
requirements to reopen the veteran's claims of entitlement to 
service connection for a heart disorder and a back disability 
have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for heart, back, and neck disabilities.  As a preliminary 
matter, the Board finds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied by virtue of letters sent to the appellant in July 
2003 and November 2005.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection for a chronic neck disability

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the first element of Hickson, in order to be 
considered for service connection, on either a direct or 
secondary service connection basis, a claimant must first 
have the disability for which service connection is sought.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

The veteran's service medical records do not show any 
complaints, findings, or diagnoses regarding a neck 
disability.  

A VA clinical record dated in July 2003 shows that the 
veteran complained of neck pain.  The diagnosis was chronic 
neck pain.

With respect to the first element of Hickson, current 
disability, the preponderance of the medical evidence 
indicates that the veteran does not have a current neck 
disability.  In this regard, the Board notes that while there 
is a diagnosis of neck pain, such diagnosis is not indicative 
of a disability due to disease or injury.  A diagnosis of 
pain is not a disability due to disease or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current neck 
disability, there is no competent medical evidence to relate 
such disorder to service.  In the absence of a current 
disability the Board finds that a preponderance of the 
evidence is against the claim, and service connection for a 
neck disability is denied.

Reopening of a claim for service connection for heart and low 
back disabilities

Service connection for a heart disorder and a back disability 
was previously denied by the Board in a December 1987 
decision.  The Board determined that inservice complaints of 
back pain were acute and transitory in nature and resolved 
without residual pathology.  In regard to a heart disability, 
the Board determined that a heart murmur was not noted in 
service and arteriosclerotic heart disease was noted many 
years after military service.

The Board decision is final.  38 U.S.C.A. § 7104.  However, 
the veteran may reopen his claims by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in 
December 1987 included the service medical records that 
showed that the veteran complained of back pain.  There were 
no abnormalities noted on examination.  The examiner noted 
that the complaints of pain were not supported by 
examination.  

Concerning a heart disorder, the records show that the 
veteran presented respiratory complaints which were diagnosed 
as pneumonia.  After 20 days of hospitalization, he was 
returned to general service.  Later that month, he complained 
of chest pain, but no abnormalities were found on 
examination.  On VA examination in 1986 arteriosclerotic 
heart disease was diagnosed.  

In June 2003, the veteran filed an application to reopen his 
claims for service connection for heart and back 
disabilities.  In the August 2003 decision, the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the claims for service connection for heart 
and back disabilities.  

Pertinent evidence associated with the claims file since the 
Board's December 1987 decision includes the veteran's 
statements, as well as reports of VA examination and 
treatment records.  For reasons explained below, the Board 
finds that this evidence is not new and material.

The veteran's written statements regarding his disorders are 
sparse, for the most part.  He doesn't add anything to his 
earlier statements.  They are in essence cumulative and 
redundant.  The veteran continues to suggest that he has 
chronic back and heart disorders that had their onset during 
military service.  However, the Court has held that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The medical records were not part of the record at the time 
of the December 1987 decision.  While these records show 
current treatment for chronic back pain as well as the 
results of diagnostic testing regarding the heart, these 
records do not contain any medical opinion of a nexus between 
the claimed disorders and his military service.  The evidence 
consists primarily of records of treatment many years after 
service that does not indicate in any way that either a heart 
disorder or a back disability should be service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Because there is no reasonable possibility that the new 
evidence will raise a reasonable possibility of 
substantiating the claim, it is not "new and material" 
within the meaning of 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, the 
application to reopen the claims for service connection for a 
heart disorder and a back disability is denied.


ORDER

Service connection for the residuals of a neck injury is 
denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a back 
disability, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a heart 
disorder, and the appeal is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


